Citation Nr: 0201194	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  97-21 216	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to January 17, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Appellant and D. J.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1964 to April 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  In May 1999, the veteran 
testified at a hearing held before the undersigned Member of 
the Board.  In November 1999, the Board issued a decision 
which, inter alia, confirmed the assignment of an effective 
date of January 17, 1997, for allowance of service connection 
for PTSD.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, the 
Court issued an order which granted a joint motion for 
remand, vacated in part the Board's decision, and remanded 
the case for further development.  In August 2001, the Board 
issued a decision which extended the effective date back to 
November 7, 1996.  Later in August 2001, the veteran filed a 
notice of appeal with the Court.  

In September 2001, the Court received notice that the 
appellant had died on August [redacted], 2001.  In November 2001, the 
Court ordered that the Board's August 2001 decision be 
vacated, and dismissed the appeal for lack of jurisdiction.  
The case has now been returned to the Board.  

The Board notes that the veteran was previously represented 
by attorney James Stanley, Jr.  However, the VA General 
Counsel canceled his accreditation to represent claimants 
before the VA, effective October 10, 2001.  


FINDING OF FACT

The veteran died on August [redacted], 2001.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
A. BRYANT
Member, Board of Veterans' Appeals

 



